IN THE SUPREME COURT OF THE
                                       STATE OF OREGON

In the Matter of Mary Nguyen and                         )    Multnomah County Circuit Court
Martha Nguyen, Minor Children.                           )    Case nos. 1999-821161;
                                                         )                1999-821162
STATE ex rel JUVENILE DEPARTMENT OF                      )    Petition No. 93201M
MULTNOMAH COUNTY, MARY NGUYEN, and                       )
MARTHA NGUYEN,                                           )    TERMINATION OF PARENTAL
                                                         )    RIGHTS
       Appellants, Respondents on Review,                )
v.                                                       )    SC S49909
                                                         )    SC S49927
THANH-HOA THI NGUYEN, a.k.a. Thanh                       )    CA A115763
Nguyen,                                                  )
                                                         )
       Respondent, Petitioner on Review,                 )
and                                                      )
                                                         )
CAO THAI NGUYEN, a.k.a. Cao Nguyen                       )
                                                         )   ORDER ALLOWING PETITIONS FOR
       Respondent,                                       )   REVIEW, ORDER DENYING MOTIONS
       Petitioner on Review,                             )   TO DISMISS, ORDER AFFIRMING IN
and                                                      )   PART AND VACATING IN PART THE
                                                         )   DECISION OF THE COURT OF
PEGGY SPERR,                                             )   APPEALS, AND REMANDING TO
Court Appointed Special Advocate                         )   CIRCUIT COURT WITH
                                                         )   INSTRUCTIONS
       Respondent.



       Upon consideration by the court.

        This case concerns the state's petition to terminate the parental rights of petitioners on
review. The trial court dismissed the petition to terminate parental rights and the state
appealed. The Court of Appeals reversed the judgment of the trial court and remanded the
case with instructions to terminate both parents' parental rights. The parents petitioned for
review.

        While the petitions for review were pending, petitioners notified this court that the parties
had reached a stipulated agreement that would result in the termination of petitioners' parental
rights. Specifically, petitioners moved to dismiss the petitions for review and for "an order
issuing the appellate judgment remanding the case to the Juvenile Court for entry of judgment
ordering the voluntary termination of both parents' rights." (Emphasis in original.)

        We note that the instructions upon remand from the Court of Appeals do not include an
instruction to the trial court to indicate in its judgment that the termination of the parents' rights is
voluntary. Therefore, dismissal of the petitions for review will not achieve the ends of the
stipulated agreement among the parties. Accordingly, we deny petitioners' motions to dismiss
the petitions for review. Instead, in light of the parties' stipulated agreement that the parents’
rights be voluntarily terminated, we allow the petitions for review and affirm in part and vacate in
part the decision of the Court of Appeals. We vacate only that aspect of the Court of Appeals'
decision concerning the instructions to the trial court upon remand. We remand this case to the
trial court with instructions to enter a judgment terminating both parents' rights and indicating
that the termination of their parental rights is voluntary.

       Dated this 12th day of March 2003.




       WALLACE P. CARSON, JR.
       CHIEF JUSTICE